Title: To James Madison from Dolley Madison, [4 November] 1805
From: Madison, Dolley
To: Madison, James


          
            Monday night Philadelphia [4 November 1805]
          
          I received, my dear Husband’s, two last letters this morning, one enclosing Anna’s and the other a commission from the President to procure several articles for Mrs. Randolph, which I shall now be able to do by riding to the shop doors, he did not send money but I can get them notwithstanding, as General Morland has paid me $100—and I have the sum you sent.
          How I grieved at the loss of your estimable friend Judge Jones. I hope it was not his son who fought the duel. Anna will not be here until the 18th. or 20th. of the month, owing to the illness of her nourse. I have had many ladies to see me today, Mrs. Lenox and Miss Keen came to invite me to a party and were very pressing, but I could not think of it—and this Evening General Tourrea[u] and two or three frenchmen with him, I declined seeing them as you were absent and I upstairs, the General sent word up that he was anxious to see and speak to me, but I resolved not to admit a gentleman, into my room, unless entitled by age and long acquaintance. It is now past 9 o’clock and I cease to write but to dream of thee. Miss P. is beside me as usual and sends you abundance of love and fills up the blank with Cousin Isaac. Tuesday morning. I was so entirely exhausted with my short ride of yesterday that the Doctor thinks I had better be still today, and I shall be helped down stairs to see my acquaintance. Doctor and Mrs. Rush called after I had bid you adieu last night, and left word they must see me this morning. I have been interrupted with company—Mr. Baldwin, Dr. Physic, Dr. Logan and General Tourreau. The General seems to have forgotten his English. I could not understand when he intends going to Washington, or what he was about here. He said he had been afflicted with every thing this summer but yellow fever. Mr. Baldwin is waiting the arrival of his sister Mrs. Barlow and her husband. Mr. Patton has just called to say I must sell my horses and take a pair he is acquainted with they are very fine and handsome. I told him I would consult you directly. I must again leave you as I am down in the parlor and surrounded with visitors. Tell Mrs. Thornton that I am having a model of a bonnet made for her, the new ones are just coming in. Write to thy ever affectionate
          
            Dolley.
          
        